      Case: 1:19-cv-05814 Document #: 10 Filed: 10/28/19 Page 1 of 1 PageID #:22




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CHRISTINE R. JOHNSON,

      Plaintiff,                                   Case No. 1:19-cv-05814

 v.                                                Honorable Robert W. Gettleman

 MEDICAL BUSINESS BUREAU LLC,

      Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, CHRISTINE

R. JOHNSON and the Defendant MEDICAL BUSINESS BUREAU LLC, through their respective

counsel that the above-captioned action is dismissed, with prejudice as to Defendant MEDICAL

BUSINESS BUREAU LLC, pursuant to Federal Rule of Civil Procedure 41. Each party shall bear

its own costs and attorney fees.


Dated: October 28, 2019                   Respectfully Submitted,

CHRISTINE R. JOHNSON                      MEDICAL BUSINESS BUREAU LLC

/s/ Mohammed O. Badwan                    /s/ Robbie Malone (with consent)
Mohammed O. Badwan                        Robbie Malone
Counsel for Plaintiff                     Counsel for Defendant
Sulaiman Law Group, LTD.                  Malone Frost Martine PLLC
2500 S. Highland Ave., Ste. 200           NorthPark Central, Suite 1850
Lombard, Illinois 60148                   8750 North Central Expressway
Phone: (630) 575-8181                     Dallas, Texas 75231
mbadwan@sulaimanlaw.com                   Phone: (214) 346-2630
                                          rmalone@mamlaw.com
